Citation Nr: 0802560	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  97-08 084	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1970 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from May 1996 and January 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  The veteran's current back condition is not related to 
his active military service.

2.  The veteran did not engage in combat with the enemy, and 
his claimed PTSD stressors remain uncorroborated.


CONCLUSIONS OF LAW

1.  The veteran's current back disability was not incurred 
during his active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I.  Back condition

The Board acknowledges that the veteran injured his back 
during service.  The service medical records note a back 
injury in April 1971.  No diagnosis was made nor treatment 
given for that injury.  The January 1974 separation 
examination notes the veteran was hit by a car two and a half 
weeks prior.  However, this notation referenced the lower 
extremities.  The spine, other musculoskeletal was noted as 
normal.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  The veteran was diagnosed with 
degenerative joint disease following an MRI in November 1997.  
This was approximately 23 years after service.

There is no medical evidence linking the injury in service to 
the veteran's current back condition.  The veteran underwent 
a VA examination in August 1998.  The examiner noted the 
veteran's reported history of back injuries.  However, the 
examiner did not opine whether or not the current condition 
was caused by those injuries.  The VA conducted another 
examination in November 2004.  Again, the VA examiner did not 
link the current back condition to any incident in service.

II.  PTSD

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

In this case, the record does not support a conclusion that 
the veteran "engaged in combat with the enemy," as used in 38 
U.S.C. § 1154(b).  Personnel records indicate that the 
veteran worked as a cook and supply clerk.  Although the 
veteran has asserted that the CIA assigned him to combat 
missions, there is no evidence in the record to corroborate 
those assertions.

The veteran reported two specific stressor events.  He 
contended that he was caught with marijuana in June 1972.  He 
was allegedly put in a "cage" for four days with three Viet 
Cong prisoners.  The veteran stated that he was then released 
back to his unit and given the paperwork regarding the 
incident, which he then tore up.  Therefore, the event cannot 
be corroborated.

The second specific stressor event was an alleged helicopter 
crash.  VA sent the veteran's account of this incident to the 
U.S. Armed Services Center For Research or Unit Records 
(USASCRUR) for verification.  USASCRUR responded in October 
2004 that it was unable to verify the veteran's involvement 
in a helicopter crash.  The veteran's account of the crash 
mentioned that a tree branch went through his right foot.  He 
dates the incident at June or July 1972.  His service medical 
records are absent for complaints or treatment of such an 
injury.  There is documentation of podiatric treatment, but 
in May 1971, which predates the alleged crash.  In response 
to USASCRUR's inability to verify the helicopter crash, the 
veteran submitted a statement in November 2004 in which he 
contends that the crash was in September or October 1972 
instead of June or July.  He states that his foot was 
stitched up by a Vietnamese nurse or doctor, therefore 
explaining away the lack of documentation.  

Besides those two events, the veteran alleges a third 
stressor event in which he was threatened by a loan shark.  
His brother submitted an April 1997 statement detailing the 
event.  However, there is no medical evidence linking PTSD to 
this particular stressor.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in October 2002 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The appeal was transferred to the Board in August 2007, and 
the Board acknowledges that the veteran was not given the 
specific notice required by See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide this notice is harmless in this instance, however, 
because the preponderance of the evidence is against the 
appellant's claim for service connection for a back condition 
and PTSD, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical and personnel records, attempting 
to verify the stressor incidents he described, and affording 
VA examinations.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


